PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
*93Claimant seeks $4,282.83 for full and final payment of a grant expended to promote tourism. The respondent has not paid the claimant for same. The respondent admits the validity and amount of the claim and states that there were sufficient funds expired in the appropriate fiscal year with which the claim could have been paid.
In view of the foregoing, the Court makes an award in the amount of $4,282.83.
Award of $4,282.83.